DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A system for treating tissue, the system comprising: an electrosurgical instrument configured to receive electrical treatment energy and to treat tissue; and an electrosurgical generator including: a processor; and a memory having stored thereon instructions which, when executed by the processor, cause the generator to: provide an indicated treatment energy to the instrument, the indicated treatment energy being set by a user and having a corresponding current limit; receive signals from the instrument over time relating to a load impedance between the active electrode and the return electrode of the instrument; determine based on a crest factor of the signals that the active electrode and the return electrode are currently shorted together and determine that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode, based on a value of the crest factor; and based on the determination, reduce a current limit of treatment energy being provided to the instrument to below the corresponding current limit,” or a method of using said system, as claimed in claims 1, 8, and 14.
The examiner has cited Yates (US 2017/0105791 A1), XU (CN 102156760A), Jensen (US 2015/0088122 A1), and Bowers (US 4,727,874) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the non-final rejection dated 05/11/2022.
However, these references fail to disclose the specifically claimed limitations of “determine based on a crest factor of the signals that the active electrode and the return electrode are currently shorted together and determine that, prior to the short, the instrument was grasping tissue between the active electrode and the return electrode, based on a value of the crest factor,” or the corresponding method as claimed in claims 1, 8, and 14.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794